Citation Nr: 1537927	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  11-07 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable evaluation for the service-connected bilateral fasciitis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel






INTRODUCTION

The Veteran had active military service from February 1981 to May 2001. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the paper claims file and virtual record reveals the matters are not ready for appellate disposition.

In the Veteran's August 2015 Written Brief Presentation (prepared by his representative The American Legion), he contends that his bilateral plantar fascitis has worsened in severity since his last VA examination in May 2010.  The Board cannot ascertain to what extent the disability has increased in severity, if at all, without VA examination.  Further, a review of the available medical records shows the Veteran has also been variously diagnosed with osteoarthritis, diabetic peripheral neuropathy, and possible stress fractures of the bilateral feet.  These diagnoses raise a question concerning whether the Veteran has overlapping symptoms attributable to bilateral plantar fasciitis and the non-service connected diagnoses listed above, which has not been addressed by a VA examiner.  The Board is not free to substitute its own judgment for that of such an expert and another examination is need to assess the severity of the plantar fasciitis and clear up an confusion in record.  38 U.S.C.A. § 5103A; see Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).
    

The last VA outpatient treatment records contained in virtual record are dated in October 2013. Any missing and/or ongoing VA treatment records are pertinent to the issue and must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  Take all indicated action in order to obtain copies of any missing and/or recent VA clinical records, to include those dated from October 2013.  

2. Thereafter, schedule the Veteran for the appropriate VA examination to determine the current severity of the service-connected bilateral plantar fasciitis.  All indicated tests or studies must be completed.  Examination findings pertinent to the feet should be reported to allow for application of VA rating criteria for foot disabilities; the examiner should describe the nature and severity of the service-connected disability and comment on any associated impairment of function.  

If possible, the examiner should determine which symptoms are attributable to the service-connected bilateral plantar fasciitis versus those attributable, instead, to osteoarthritis, diabetic peripheral neuropathy, and possible stress fractures of the bilateral feet that are not service connected.  If, however, it is not possible to make this distinction, then this must be indicated as well and an explanation provided as to why it is not possible or feasible to differentiate or parcel out what measure of symptoms is attributable to one versus the other.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




